SHARP, Judge.
Skinner was adjudged guilty of burglary and grand theft, and his sentence included a single five year term of imprisonment with credit for time previously served in jail. The sentence provided that eighteen (18) months were to be served in prison followed by three and one-half (3V2) years probation.
On appeal Skinner argues, and the State agrees, that his sentence is improper because it is a general sentence for two separate offenses. Dorfman v. State, 351 So.2d 954 (Fla.1977). Additionally, Skinner asserts that the terms of his split sentence are illegal in light of Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981). We agree with both of appellant’s arguments. Therefore we vacate the sentence and remand this case to the trial court for resentencing consistent with this opinion. Appellant shall be present at the resentencing proceeding.
REMANDED FOR RESENTENCING.
ORFINGER and COWART, JJ., concur.